Citation Nr: 0638559	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-00 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for irritable bowel syndrome and cholecystectomy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied entitlement to a disability 
rating in excess of 10 percent for irritable bowel syndrome 
and cholecystectomy.  


FINDING OF FACT

The veteran's irritable bowel syndrome is not characterized 
by diarrhea with more or less constant abdominal distress.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
irritable bowel syndrome have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7319-7318 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In selecting a diagnostic code, the Board must explain any 
inconsistencies with previously applied diagnostic codes.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
38 C.F.R. § 4.114 provides that a single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  The RO granted service 
connection for irritable bowel syndrome with cholecystectomy, 
and evaluated the condition under Diagnostic Code 7319-7318. 
When the RO continued the 10 percent rating in October 2002, 
his disability was evaluated under Diagnostic Code 7318-7319.  
Under the present facts, irritable bowel syndrome is the 
veteran's predominant disability.  Thus, his condition is 
most appropriately evaluated pursuant to Diagnostic Code 7319 
for irritable colon syndrome rather than Diagnostic Code 7318 
for removal of gall bladder.  

The Board notes that, effective July 2, 2001, the rating 
criteria used to determine the severity of disabilities 
affecting the digestive system were revised. However, there 
were no substantive changes to Diagnostic Code 7319.  
Diagnostic Code 7319, under both the previous and revised 
versions, provides for a noncompensable disability for mild 
irritable bowel syndrome with disturbances of bowel function 
with occasional episodes of abdominal distress. A 10 percent 
rating is assigned for moderate symptoms, with frequent 
episodes of bowel disturbance with abdominal distress. A 30 
percent rating is assigned when the condition is severe, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress. 38 C.F.R. § 4.114, 
Diagnostic Code 7319-7318 (2006).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran. If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation. 38 U.S.C.A. § 
5110(g) (West 2002). Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation. VAOPGCPREC 3-00.

Since the substantive provisions of Diagnostic Code 7319 
remain unchanged, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to him. See Bernard v Brown, 4 Vet. App. 
384 (1993).

The veteran underwent a VA medical examination in September 
2002.  The veteran reported one to two episodes of diarrhea 
per day every day.  He related severe abdominal cramps and 
frank rectal bleeding during these episodes.  The veteran 
experienced constipation accompanied by nausea once a month.  
He denied vomiting.  On examination, the examiner noted that 
the veteran's abdomen was soft.  Active peristalsis was 
observed, although no localized tenderness was noted.  The 
veteran reported losing sixty pounds because of his fear that 
overeating would cause diarrhea.  The examiner noted no 
evidence of anemia, malnutrition, or debility.  

July 2003 VA medical records indicate the veteran sought 
treatment for intermittent bloody diarrhea and abdominal 
cramps.  Examination of the abdomen revealed no tenderness or 
abnormality, and his bowel sounds were normal.  His 
laboratory data was normal except for dyslipidemia.  His 
physical examination was unremarkable in September 2003.  In 
December2003, the veteran underwent an 
esophogastroduodenoscopy (EGD), which was within normal 
limits, although duodenal mucosa with intestinal villi and 
blunting were noted.  A July 2004 gastrointestinal review was 
negative.  

In February 2005, the veteran's primary physician described 
his irritable bowel syndrome symptoms as stable with episodic 
bouts.  A July 2005 upper gastrointestinal x-ray (upper GI) 
revealed no gross abnormality or definite ulcer.  A barium 
swallow revealed a small hiatal hernia.  An August 2005 EGD 
revealed no abnormalities.   

The veteran underwent a VA medical examination in April 2006.  
He reported episodes of severe diarrhea two to three times 
per week, lasting from half an hour to twelve hours.  The 
episodes are generally preceded by sweating and followed by 
severe abdominal cramps.  The veteran explained that his 
bowel movements are frequently accompanied by rectal bleeding 
and occasional dark stools.  He is occasionally constipated.  
The veteran reported occasional loss of sphincter control.  
On examination, tenderness was observed in the right lower 
quadrant and right suprapubic regions of the abdomen with 
slight guarding but no rebound tenderness.  No masses were 
palpable and bowel sounds were normal.  

The veteran contends that his service connected irritable 
colon syndrome affects every facet of his life.  He has moved 
to a warmer climate, refrained from alcoholic beverages and 
cigarette smoking, and changed his diet several times.  He 
reports resigning from a more lucrative position as a manager 
at a steel mill as a result of his symptoms.  He currently 
limits himself to employment with the flexibility to go home 
when he experiences an episode.  The veteran's symptoms have 
not diminished with the aforementioned lifestyle changes.  
With regard to the effect his disability has upon his 
activities of daily living, the veteran reports needing to 
remain near restroom facilities at all times because his 
attacks occur without warning.  His symptoms prevent him from 
shopping and spending time with his children.  He reports 
frequent episodes of incontinence with loss of sphincter 
control.  

Comparing his symptoms to the rating schedule, it is clear 
that the criteria for a 30 percent rating for severe 
irritable bowel syndrome have not been met.  In September 
2002, the veteran described his diarrhea as occurring once or 
twice on a daily basis with constipation once a month.  In 
April 2006, the veteran described his diarrhea as occurring 
every two or three days with constipation triggered by 
overuse of anti-diarrhea medicines.  He does not experience 
symptoms every day and he is not in more or less constant 
abdominal distress.  His symptoms are most consistent with 
"moderate" irritable bowel syndrome; with frequent episodes 
of diarrhea with abdominal cramping.  Therefore, the veteran 
is not entitled to a disability rating higher than 10 percent 
for service connected irritable bowel syndrome under either 
the former or revised version of Diagnostic Code 7319.  

Extraschedular Rating

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application of the regular schedular rating standards.

There is no evidence that the veteran's service connected 
irritable bowel syndrome has resulted in frequent 
hospitalizations during the time period relevant to his 
August 2002 claim for an increased disability rating.  The 
veteran contends that the diarrhea and severe abdominal 
cramps associated with his service connected disability 
forced him to resign from a more lucrative position as a 
manager in the steel industry.  However, disability ratings 
are intended to compensate for reductions in earning capacity 
as a result of a specific disorder.  The fact that the 
veteran is unable to continue working as a manager in the 
steel industry does not mean that he would be prevented from 
engaging in comparable work that does not have the physical 
requirements that his previous employment entailed.  In May 
2005, the veteran testified that his previous employment as a 
property manager allowed him the flexibility to maintain 
employment and manage his symptoms.  In the absence of 
evidence documenting interruptions in employment or other 
exceptional or unusual circumstances, the veteran's service-
connected irritable bowel syndrome alone does not place him 
in a position different from other veterans with a 10 percent 
disability rating.  

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
an increased disability rating in correspondence dated 
October 2005 by informing him of the evidence he was required 
to submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The October 
2005 notice was sent before the June 2006 supplemental 
statement of the case, which re-adjudicated the veteran's 
claim for an increased rating.  Since the veteran's claim for 
an increased rating has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
and VA medical records and provided the veteran VA 
examinations in September 2002 and April 2006.  Pursuant to a 
September 2005 Board remand, the RO obtained VA treatment 
records identified by the veteran that were not previously of 
record.  The veteran has not indicated the existence of any 
other evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating this claim. 


ORDER

Entitlement to a disability rating in excess of 10 percent 
for irritable bowel syndrome and cholecystectomy is denied. 




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


